Citation Nr: 0629607	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  01-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to March 
1982 and from January 1983 to December 1988.  He also had 
periods of service in the United States Air Force Reserves, 
including one such period from March to June 1982, which 
ended with his discharge in June 1995.

The instant appeal arose from a March 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Houston, Texas, which denied a claim to reopen a claim for 
service connection for a low back disorder.  The claim was 
reopened by the Board of Veterans' Appeals (Board) in August 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In April 2006, the veteran provided a list of 41 federal 
medical treatment providers, including VA and military 
facilities, in response to a request for additional 
information pertinent to his pending claim.  A review of the 
voluminous claims folders reveals that information from many 
of the listed providers has apparently not been associated 
with the claims folders.  In particular, records generated by 
VA facilities that might have an impact on the adjudication 
of the claim are considered constructively in the position of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board notes that prior to the veteran's appeal being 
recertified to the Board on June 7, 2006, the RO and the AMC 
received, from the veteran and his representative, pertinent 
private medical reports regarding the lumbosacral spine that 
are not duplicates of those already of record.  Thus, since 
this case is being remanded for other reasons, the RO must 
also consider the new private medical reports for the 
issuance of a supplemental statement of the case.  38 C.F.R. 
§ 19.37 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make further efforts to 
obtain treatment records pertinent to the 
veteran's low back from the following 
federal facilities:

a.  Pease Air Force Base Hospital, New 
Hampshire, in 1981;
b.  Fort Sam Houston Medical Center, San 
Antonio, Texas, from 1981 to 1995;
c.  Great Lakes Naval Medical Facility, 
Chicago, Illinois, from 1984 to 1986;
d.  Fort Manmouth Hospital in New Jersey, 
in 1988;
e.  Dhahran Air Base Medical Clinic, 
Dhahran, Saudi Arabia, from 1991 to 1994;
f.  Eglin Air Force Base Medical Center, 
Fort Walton, Florida, from January to 
February 1995;
g.  VAMC Pearl Harbor, Hawaii, in 1988;
h.  VA Outpatient Clinic, Mobile, Alabama, 
from 1991 to 2004;
i.  VA Medical Center (MC) Tuscon, 
Arizona, from 1994 to the present;
j.  VAMC New Orleans, Louisiana, from 1995 
to 2001;
k.  VAMC Jackson, Mississippi, from 1995 
to 2001; and
l.  VAMC Houston, Texas, from 1988 to 
present. 

2.  Thereafter, the RO should readjudicate 
the low back claim on appeal, and take any 
additional action it deems required by the 
facts in this case.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


